Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	Applicant’s arguments and amendments on 02/25/2022 have been received and entered in the application
	Claim 1, 3-10, and 12-15 are currently pending.
	Claims 1, 3, and 12 are currently amended. Claims 2 and 11 have been newly canceled and no claims have been newly added. 

Information Disclosure Statement
	The Information Disclosure Statement(s) submitted on 02/08/2022 as been received and considered. 

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections or rejections not specifically reiterated are hereby withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 20130039893 A1) in view of Vu et al. (Optimization of culture medium for the isolation and propagation of human breast cancer cells from primary tumour biopsies, Biomedical Research and Therapy, 2(2): 207-219, 2015).
Phan teaches that a mesenchymal stem cell populations can be used to induce or improve wound healing (Specification, p28, paragraph [0271]; p5, paragraph [0073]; p22, paragraph [0211]). It should be noted that Phan uses the term “UCMC” to refer to mesenchymal cells, and that these are mesenchymal cells that derive from the umbilical cord (Specification, p2, paragraph [0015]). Phan also teaches a method for cultivating mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]); that mesenchymal stem cells can be obtained from umbilical cord (Specification, p1, paragraphs [0005] and [0007]), and from umbilical cord tissue such as Warton’s jelly or amniotic membrane (Specification, p1, paragraphs [0002] and [0008]); and that mesenchymal cells secrete growth factors such as HGF and VEGF (Specification, p15-16, paragraph [0198]).
Phan does not explicitly teach that DMEM, F12, M171, or FBS are used in combination; or their specific concentrations.
Vu teaches that breast cancer cells were cultured in media containing DMEM, F12, M171, and FBS in combination (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). In regards to percentage of reagents used in the media, Vu teaches that DMEM/F12 in a 1:1 ratio was supplemented with 10% FBS, which was then mixed 
In regards to claim 1, a person of ordinary skill in the art would have found it prima facie obvious to carry out a method where mesenchymal stem cell populations can be used to improve wound healing and where the mesenchymal stem cell populations are cultured in a medium containing DMEM, F12, M171, and FBS, as taught by Phan and Vu, because Phan teaches that a mesenchymal stem cell populations, derived from umbilical cord, can be used to induce or improve wound healing (Specification, p28, paragraph [0271]; p5, paragraph [0073]; p22, paragraph [0211]), that the method comprises cultivating the mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]), and because Vu teaches that stem cells can be cultured in media containing DMEM, F12, M171, and FBS in combination, referring to that combination as “Medium DB” (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). Furthermore, while Vu teaches that DMEM, F12, M171, and FBS can be used in combination for culturing breast cancer stem cells, Vu also teaches that some breast cancer stem cells developed a mesenchymal-like morphology (Results, p215, column 1, paragraph 2) suggesting that the media can may promote culturing of mesenchymal stem cells as well. Additionally, according to MPEP § 2144.06(I), “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition 
In regards to claims 3, 8-10, and 12, Phan teaches that mesenchymal stem cells can be obtained from bone umbilical cord include tissues such as Warton’s jelly or amniotic membrane (Specification, p1, paragraphs [0002] and [0008]).
In regards to claims 4-6, a person of ordinary skill in the art would have found it prima facie obvious to carry out a method whereby DMEM, F12, M171, and FBS are in the final concentrations as in claims 4-6, as taught by Vu, and suggested by Phan, because would be able to arrive at the claimed concentrations through routine optimization using the values cited in Vu as a starting point.
According to MPEP § 2144.05(II)(A),
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by 
It would be a matter of routine optimization because Phan teaches that this combination of reagents can support mesenchymal stem cells (Specification, p9, paragraph [0120]), Vu teaches that some breast cancer stem cells developed a mesenchymal-like morphology (Results, p215, column 1, paragraph 2), and a person of ordinary skill in the art would be motivated to experiment with different ratios of reagents in order determine which concentrations best support mesenchymal stem cells. The would be motivated to do so because optimizing the concentration of reagents in media would lead to a greater yield of mesenchymal stem cells, saving experimental time and cost.
In regards to claim 7, Phan teaches mesenchymal cells secrete HGF and VEGF (Specification, p15-16, paragraph [0198]).


Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan, in view of Vu, as applied to claims 1, 3-10, and 12 above, and in further view of Choi et al. (Different characteristics of mesenchymal stem cells isolated from different layers of full term placenta, PLOS ONE, p1-17, 2017).
While Phan teaches that mesenchymal stem cells express cellular markers (Specification, p4, paragraph [0054]), Phan is silent on whether mesenchymal stem cells express CD73, CD90, and CD105, the percentage of isolated cells that express them, that mesenchymal stem cells lack expression of CD34, CD45, and HLA-DR, and the percentage of isolated cells lacking expression.
Choi teaches that mesenchymal stem cells derived from placental tissues express high levels of CD73, CD90, and CD105, and where negative for CD34, CD45, and HLA-DR (Results, p6 and continuing p8). Choi further teaches that makers CD73, CD90, and CD105 were expressed in ranges of 90% to 98% of mesenchymal stem cells derived from placental tissues, and that markers CD34, CD45, and HLA-DR were lacking in approximately 98% to greater than 99% of mesenchymal stem cells derived from placental tissues (Table 1, p10).
In regards to claims 13-15, a person of ordinary skill in the art would have found it prima facie obvious to carry out a method whereby at least 90% to 99% of isolated mesenchymal cells are positive for the markers CD73, CD90, and CD105, and at least 90% to 99% of isolated mesenchymal cells are negative for the markers CD34, CD45, and HLA-DR, as taught by Choi, and suggested by Phan and Vu, because Choi teaches an isolated mesenchymal population, wherein at least 90% or more of the cells express CD73, CD90, and CD105, and lack 
It would therefore have been prima facie obvious to a person of ordinary skill in the art to modify the teaching of Phan in view of Vu, and in further view of Choi, and arrived at the claimed invention with a reasonable expectation of success. Therefore, the invention, as a whole, would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-10, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 18-20 of co-pending Application No. 17190228 (US 20210254011 A1) in view of Phan.

The claims of the co-pending application to not explicitly teach that the method can be used to improve wound healing or exhibit increased expression of Ang-1, TGF-β, VEGF, or HGF. However, Phan teaches that a mesenchymal stem cell populations can be used to induce or improve wound healing (Specification, p28, paragraph [0271]; p5, paragraph [0073]; p22, paragraph [0211]), and that mesenchymal cells secrete growth factors such as HGF and VEGF (Specification, p15-16, paragraph [0198]).
One of ordinary skill in the art would have been motivated with reasonable expectation of success to use mesenchymal stem cells for wound healing and screen then for growth factors such as HGF and VEGF because there is a clinical need for methods that improve wound healing and mesenchymal stem cells are known to secrete growth factors such as HGF and VEGF.
Therefore the combined teachings of Application No. 17190228 (US 20210254011 A1) render obvious the current claims.

Claims 1, 3-10, and 12-15 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24, 31-32, 39-40 of patent US 10988736 B2 in view of Phan and further view of Vu.

The claims of the patent to not explicitly teach that the medium comprises DMEM, F12 M171, and FBS, or their final concentrations, or that mesenchymal stem cells secrete elevated levels of Ang-1, TGF-β, VEGF, or HGF. However, Phan teaches that the method comprises cultivating the mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]), and that mesenchymal cells secrete growth factors such as HGF and VEGF (Specification, p15-16, paragraph [0198]). Furtherore, Vu teaches that stem cells can be cultured in media containing DMEM, F12, M171, and FBS in combination, referring to that combination as “Medium DB” (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). Furthermore, while Vu teaches that DMEM, F12, M171, and FBS can be used in combination for culturing breast cancer stem cells, Vu also teaches that some breast cancer stem cells developed a mesenchymal-like morphology (Results, p215, column 1, paragraph 2) suggesting that the media can may promote culturing of mesenchymal stem cells as well. Furthermore, Vu teaches that DMEM/F12 in a 1:1 ratio was supplemented with 10% FBS, which was then mixed with M171 in a 1:1 ratio. (Materials and Methods, p208, column 2, last paragraph, continuing to p209; Results p215, column 2, paragraph 1). Again, as articulated above, , according to MPEP § 2144.06(I), “"It is prima facie 
Therefore the combined teachings of patent US 10988736 B2 render obvious the current claims.

Claims 1, 3-10, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-20 of co-pending Application No. 17066378 (US 20210140942 A1) in view of Phan and in further view of Vu.
Although the conflicting claims of Application No. 17066378 (US 20210140942 A1) are not identical to currently prosecuted claims 1-15 in the instant application, they are not patentably distinct from each other because said claims of both inventions are drawn to a method of cultivating mesenchymal stem cells for wound healing in a culture medium where the levels of Ang-1, TGF-β, VEGF, or HGF can be measured.

Therefore the combined teachings of Application No. 17066378 (US 20210140942 A1) render obvious the current claims.

Claims 1, 3-10, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 17375368 (US 20210340497 A1) in view of Phan and in further view of Vu and Choi.
Although the conflicting claims of Application No. 17375368 are not identical to currently prosecuted claims 1-15 in the instant application, they are not patentably distinct from each other because said claims of both inventions are drawn to a methods of using mesenchymal stem cells isolated from the amniotic membrane of the umbilical cord whereby those cells secrete growth factors and peptides.
The claims of the co-pending application do not explicitly teach that the medium comprises DMEM, F12 M171, and FBS, or their final concentrations, that the mesenchymal stem cells express the markers CD73, CD90 CD105, and lack expression of CD34, CD45, and HLA-DR. 
However, Phan teaches that the method comprises cultivating the mesenchymal stem cell population in a medium containing DMEM, F12, M171, and FBS (Specification, p9, paragraph [0120]), and Vu teaches that stem cells can be cultured in media containing DMEM, F12, M171, and FBS in combination, referring to that combination as “Medium DB” (Abstract, p1; Materials and Methods, p208, column 2, last paragraph, continuing to p209). 

Furthermore, Choi teaches that mesenchymal stem cells derived from placental tissues express high levels of CD73, CD90, and CD105, and where negative for CD34, CD45, and HLA-DR (Results, p6 and continuing p8). Choi further teaches that makers CD73, CD90, and CD105 were expressed in ranges of 90% to 98% of mesenchymal stem cells derived from placental tissues, and that markers CD34, CD45, and HLA-DR were lacking in approximately 98% to greater than 99% of mesenchymal stem cells derived from placental tissues (Table 1, p10).
Finally, Vu provides direct motivation for combining these media stating, “Together, these results indicated that Medium DB surpassed the other media in supporting growth of [breast cancer cells]” and that it was in this media that mesenchymal-like morphologies developed (Results, p215, column 1, paragraph 2). They would have been motivated to do so 
Therefore, the combined teachings of Application No. 17375368 render obvious the current claims.


Response to Arguments
	Applicant’s arguments dated 02/25/2022 have been fully considered but are not found persuasive as explained below in detail.

	Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Vu. Claims 13-15 are ejected under 35 U.S.C. as being unpatentable over Phan in view of Vu and in further view of Choi.

Applicant argues that the media as taught by Vu is formulated specifically for breast-derived tissue, and therefore would not be relevant to culturing mesenchymal stem cells (MSCs) derived from umbilical cord. As evidence, Applicant states that Medium M and Medium DB contain Mammary Epithelial Cell Growth Supplement (MEGS) and that it is only because of the inclusion of MEGS that the media of Vu are successful for their purpose of growing breast cancer cells (Response, p7).

Claim 1 as amended, uses the open-ended phrase “comprising” and therefore does not preclude the inclusion of culture media supplements in addition to DMEM, F12, M171, and FBS. Furthermore, while Vu teaches that the media was supplemented with MEGS, and attributes the growth of cells to the “pool of hormones and growth factors such as hydrocortisone, EGF, and insulin” (p210, right column), the Specification of the instant application states that the culture medium of the present invention may also comprise at least EGF (paragraph [0079]), insulin (paragraph [0080]), and hydrocortisone (paragraph [0081]), and that F12 can be combined with hormones (paragraph [0073]). Therefore, the culture media of claim 1 permits the inclusion of the medium supplements as taught by Vu. Therefore, while the culture media of Vu may have been originally designed for breast cancer cells, the combination of reagents used by Vu is suitable for MSCs as well.
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current case, the obviousness rejection does not rely upon Vu’s teaching that MSCs derived from umbilical cord can be cultured in media containing DMEM, F12, M171, and FBS, but because, as detailed above, Pham teaches that that MSCs derived from umbilical cord can be cultured in media containing DMEM, F12, M171, and FBS. As detailed above, Vu is relied up to provide motivation to modify the method of Pham, combine the specific reagents and at specific concentrations. It should be noted that M171 is a human mammary epithelial cell basal medium. As a result, a person of ordinary skill in the art looking to modify the teaching of Pham 

Applicant argues, that the of primary cancer cells of Vu are karyotypically different, express different cellular marker, and as a result, an artisan would avoid a medium that preferentially selects for a cell population in which nearly all cells are abnormal and aggressively tumorigenic (Response, p8).

This is not found persuasive. 
As detailed above, Vu is not is not relied upon to demonstrate that umbilical cord-derived mesenchymal stem cells (MSCs) can be cultured in media comprising DMEM, F12, M171, and FBS. Rather, Phan teaches that umbilical cord-derived MSCs can be cultured in media containing DMEM, F12, M171, and FBS. Therefore, Pham teaches that normal umbilical cord-derived MSCs may be cultured in those reagents. Vu is relied upon to provide a motivation for modifying the method of Phan and use those reagents in combination and at specific in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Motivations for modifying the teaching of Phan with the specific teachings of Vu are detailed above.

Applicant argues that the teaching of Vu, that culturing breast cancer stem cells in DMEM, F12, M171, and FBS resulted in some cells having a mesenchymal-like morphology is deficient because it suggests that MSCs and cancer stem cells are somehow related. As evidence, Applicant submits that MSCs and cancer stem cells are chromosomally different, have different rates of proliferation, and that MSCs may exist in smaller numbers. Consequently, Applicant argues that it does not lead one of ordinary skill in the arts to believe that this method would have any application in inducing or improving wound healing abilities of MSCs derived from umbilical cord (Response, p9).

This is not found persuasive.
It has not been asserted that breast cancer stem cells and umbilical cord-derived MSCs are the same. As detailed above, Phan teaches that umbilical cord-derived MSCs can be cultured in media containing DMEM, F12, M171, and FBS, and that that MSCs can be used to induce or improve wound-healing (Specification, p28, paragraph [0271]; p5, paragraph [0073]; p22, paragraph [0211]). Therefore, regardless of whether Vu uses the specific reagents in combination to culture breast cancer stem cells, Phan teaches their applicability for culturing 

	Applicant argues that Choi does not cure the deficiencies in the rejection of Phan in view of Phan, as argued by Applicant above (Response, p10).
	This is not found persuasive. 
As detailed above the combined teaching of Phan and Vu renders the invention unpatentable as claimed. Furthermore, Choi is not relied upon to cure deficiencies between Phan and Vu, but to provide a motivation to modify the method of Phan, as modified by Vu, in regards to claims 13-15.

Applicant argues that obviousness-type double patenting rejections should be withdrawn because rejection are successfully overcome by the current communication (Response, p10-11).
	This is not found persuasive. 
As detailed above, claims 1, 3-10, and 12 are properly rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Vu, and claims 13-15 are properly rejected under 35 U.S.C. as being unpatentable over Phan in view of Vu and in further view of Choi. Therefore, obviousness-type double patenting rejections have been updated and maintained in view of the claims of the instant and co-pending applications.

Conclusion
Rejection of claims Claim 1, 3-10, and 12-15 is proper.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632